 UNION NACIONAL DE TRABAJADORES429Union Nacional de Trabajadores and Its Agent ArturoGrant and Macal Container Corporation.Case 24-CB-888July 23, 1975DECISION AND ORDEROn October 31, 1974, Administrative Law JudgeEugene E. Dixon issued the attached Decision in thisproceeding. Thereafter, Respondents and the Gener-alCounsel filed exceptions and supporting briefs,and the Charging Party filed exceptions.'The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge asmodified herein.We find merit in the exceptions taken by the Gen-eral Counsel and Charging Party to the Administra-tiveLaw Judge's failure to find that Respondentsviolated Section 8(b)(I)(A) by violently assaulting thepresident of the Charging Party in the presence ofemployees of the Charging Party. The assault oc-curred in the course of an attempt by Respondents toforce the Charging Party to reinstate some employeeswhose terminations were a matter of dispute. ThatRespondents would resort to such tactics in enforc-ing their demands would, in the circumstances of thiscase, tend to have a coercive effect upon employeesregarding their ownexerciseof rights guaranteed bythe Act. The fact that there was no evidence of astrike being conducted on the date the assault oc-curred does not initself negatethe potential coerciveeffect on interested employees.3We therefore findthat Respondents further violated Section 8(b)(1)(A)by virtue of their assault on Mr. Calderon.We also find, however, that one of the incidents of8(b)(1)(A) violation found by the AdministrativeLaw Judge is not supported by the evidence. TheAdministrative Law Judge found that on two sepa-rate occasions Miguel A. Ortiz-Martinez was threat-ened by Respondents in violation of Section8(b)(1)(A). One of these occasions was on May 28,1974, and the other was approximately 2 weeks earli-iRespondents'request for oral argumentis herebydenied as the recordand briefsadequately present the issues and positions of the parties.2The Respondents have excepted to certaincredibilityfindings made bythe Administrative Law Judge.It is the Board's establishedpolicy not tooverrule anAdministrativeLaw Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.Standard Dry Wall Products,Inc, 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexaminedthe recordand find no basis for reversing his findings.3Contrary to the Administrative Law Judge, we read theuncontrovertedtestimonyof witnessOrtiz asevidence that employeesof the Charging Partywereon strikeon April 23, 1974, the dayafter this incident.er. Ortiz testified that he wasemployed bythe Charg-ing Partyon May 27,1974. Since the earlier incidentoccurred at a time when there is no evidence thatOrtiz was an employee,the occurrence he describedin his testimony is insufficient to constitute restraintor coercion of employees within the meaning of Sec-tion 8(b)(1)(A).Finally,we agree with the Administrative LawJudge that Respondents impliedly threatened Ortizduring a recess at the hearing in the instant proceed-ing when,afterOrtiz had completed his testimonyregarding earlier incidents of alleged coercion, Re-spondent Grant said to him,"The street is lonely atnight."We think this implied threat was directed atOrtiz' giving of testimony in support of the complaintherein and was for that reason violative of Section8(b)(1)(A).4THE REMEDYAs we have found that the midhearing threat toOrtiz was a violation of Section 8(b)(1)(A) for a dif-ferent reasonthan the other violations already found,and as we have found an additional violation of Sec-tion 8(b)(1)(A) in the assault on Calderon, we shallmodify the recommended Order accordingly.'As we find that Respondents' conductherein issimilar toconduct violative of Section 8(b)(1)(A) asfound in the cases ofUnion Nacional de Trabajadoresand Its Agent, Alcides Serrano (Jacobs ConstructorsCompany of Puerto Rico),219 NLRB No. 65, andUnion Nacional de Trabajadores and Comite Organi-zador Obreros en Huelga de Catalytic (Catalytic Indus-trialMaintenanceCo., Inc.),219 NLRB No. 66, bothissuedon this date, we shall expand the scope of theOrder to enjointhe restrainingor coercing of em-ployees of the Charging Party or of any other em-ployer in Puerto Rico, and to require extraordinarymeasuresconcerning the publication and distributionof the usual notice, so as to better effectuate the poli-cies of the Act and serve the publicinterest.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, UnionNacional de Trabajadores, Rio Piedras, Puerto Rico,its officers, agents, and representatives, and Respon-dent Arturo Grant while acting as agent of Respon-d InternationalBrotherhood of ElectricalWorkers, Local Union No. 34,AFL-CIO (Protection Alarms,Inc.), 208 NLRB 639 (1974).3 The findingof a violation by the AdministrativeLaw Judge which wehave reversed, because Ortiz was notan employeeat the time, was similar toother violations we havefound. Thereforethe reversal does not affect theremedy providedherein. 430DECISIONSOF NATIONALLABOR RELATIONS BOARDdent Union Nacional de Trabajadores, shall:1.Cease and desist from:(a)Restraining or coercing employees of MacalContainer Corporation or of any other employer inPuerto Rico by assaulting or threatening assault orother damage to employees, to representatives of em-ployers, or to anyone else for the purpose of prevent-ing employees from working for Macal or any otheremployer, or preventing employees from testifyingfully and truthfully at a hearing conducted by theNational Labor Relations Board.(b) In any other manner restraining or coercingemployees in the exercise of rights guaranteed bySection 7 of the Act.2.Take the following affirmative action to effectu-ate the policies of the Act:(a)Post at its offices and meeting places in PuertoRico copies of the attached notice marked "Appen-dix." 6 Copies of said notice, in English and in Span-ish, to be furnished by the Regional Director for Re-gion 24, after being duly signed by Arturo Grant andan authorized representative of the RespondentUnion, shall be posted by it immediately upon re-ceipt thereof and be maintained by it for a period of60 consecutive days thereafter, in conspicuousplaces, including all places where notices to its mem-bers are customarily posted. Reasonable steps shallbe taken by Respondents to insure that said noticesare not altered, defaced, or covered by any other ma-terial.(b) Forthwith mail copies of said notice, in Eng-lish and in Spanish, to the said Regional Director,after said copies have been signed as provided above,for mailing of said notice by the Regional Director toeach employee in Puerto Rico of Macal Corporation,and to Macal Container Corporation, for posting byit, if willing, at its premises at any location in PuertoRico in places where notices to employees are cus-tomarily posted.(c)Publish said notice, at Respondent Union's ex-pense, in all newspapers of general distribution pub-lished in Puerto Rico, and in any newspaper of Re-spondent Union, in each case in the language inwhich the newspaper is printed.(d)Notify the Regional Director for Region 24, inwriting, within 20 days from the date of this Order,what steps the Respondents have taken to complyherewith.MEMBER KENNEDY,dissenting in part:For the reasons fully stated in my dissenting opin-ion inCatalytic Industrial Maintenance Co., Inc.,219NLRB No. 66, issued this date, I dissent from mycolleagues' refusal to award backpay to those em-ployees who were prevented from working by Re-spondents' unlawful restraint and coercion.As inCatalyticandJacobs Constructors Companyof Puerto Rico,219 NLRB No. 65, also issued thisdate, agents of Respondent Nacional, particularlyRespondent Arturo Grant, its president, threatenedemployees and company officials with physical harmif they attempted to undermine the strike effort.In addition, according to the credited testimony,Grant pushed Macal President Calderon down aflight of stairs, requiring his hospitalization for ap-proximately 5 months. Miquel A. Ortiz-Martinez tes-tified that three union officials-Grant, Castro-Ra-mos, and Sampson-"were not allowing employeesto go into work." Ortiz-Martinez himself was warnedby Sampson that "you might come out in a coffin ifyou go in there."Jose Ramon-Malabet testified that he "and a fewothers" were approached at the plant gate by approx-imately seven union agents, including Grant, andwere told, "This is Union Nacional and we are notresponsible for what will happen to you. Get the hellout of here." Grant subsequently placed his handoverMalabet'smouth and, with reference to theplant, warned, "Don't try to get in there, we alreadytold you you can't go in there." Finally, Grant statedthat, if the employees went inside, "the [RespondentNacional's agents] would blow the top of their headsoff.This is Union Nacional and we kill people. Soleave."On the basis of this credited testimony and for thereasons stated in myCatalyticdissent,supra,Iwouldaward backpay for wages lost on account of Respon-dents' unlawful conduct.6 In the event that thisOrder is enforced by a Judgment of a UnitedStates Courtof Appeals, the wordsin the notice reading"Posted by Orderof the NationalLaborRelations Board" shall read"Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational LaborRelationsBoard."APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT assault anyone or threaten any-one withassaultor other damage for the pur-pose of preventing employees of Macal Contain-erCorporation or of any other employer inPuerto Rico from working for Macal or anyother employer, or preventing them from testify-ing fully and truthfully at a hearing conductedby the National Labor Relations Board.WE WILL NOT restrain or coerce employees inany other manner in the exercise of the rights UNION NACIONALDE TRABAJADORESguaranteed them in the National Labor Rela-tions Act, as amended, except as a condition ofemployment as provided in Section 8(a)(3) ofthe Act.UNION NACIONALDE TRABAJADORESDECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Administrative Law Judge: Uponcharges filed on April 24, 1974, by Macal Container Cor-poration alleging that Union Nacional de Trabajadoresand its Agent Arturo Grant had engaged in and were en-gaging inunfair labor practices in violation of the NationalLabor Relations Act, as amended (61 Stat. 136), hereincalled the Act, a representative of the General Counsel oftheNational Labor Relations Board, herein called theGeneral Counsel and the Board, issued a complaint datedJune 10, 1974, alleging violations by Respondent of Section8(b)(1)(A) of the Act.The complaint, as amended at the hearing, alleged insubstance that the Respondent had engaged in various actsof intimidation and violence or threats of such and blockedthe access of employees to the Company's plant.In its an-swer Respondent denied thecommissionof any unfair la-bor practices.Pursuant to notice the matter was heard at Hato Rey,Puerto Rico, August 6 and 7, 1974, with all parties repre-sented by counsel.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSINVOLVEDThe Employer is and has been at all times material here-in a corporation duly organized under, and existing by vir-tue of, the laws of the Commonwealth of Puerto Rico. Atall times material the Employer has maintained an officeand place of business at Julio N. Matos Industrial Park, inthe city of Carolina, Commonwealth of Puerto Rico, hereincalled the plant, where it is, and has been at all times mate-rial, engaged in the manufacture, sale, and distribution ofpaper boxes and related products. During the past year,which is representative of its annual operations generally,the Employer, in the course and conduct of its business,purchased and caused to be transported and delivered toits plant, cardboard and other goods and materials valuedin excess of $50,000, which were transported and deliveredto its plant in interstate commerce directly from points lo-cated outside of Puerto Rico. The.Employer is and hasbeen at all times material an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVED431Union Nacional de Trabajadores is, and has been at alltimes material, a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESManuel Calderon, president of Macal, testified thatabout noon on April 22, 1974, Union President ArturoGrant accompanied by two men I entered Respondent'splant and in the presence of about four employees askedCalderon for "the cards of the employees who had re-signed" demanding that he "put them to work immedi-ately." Calderon, surrounded by the three men, asked whoGrant was and what he was doing there. Grant told Cal-deron that Calderon knew who he was and said "You son-of-a-bitch, put those people to work." Calderon said thatthey had resigned voluntarily and Grant pushed him downon the steps leading to the officemezzanine.Calderon thenshouted to his wife Lydia who was on the officemezzanineto lock herself in the office. Hearing this Grant againpushed Calderon and headed up the stairs.On the mezzanine Grant called down to his two com-panions to bring Calderon up to the office. In the mean-timeMrs. Calderon, becoming hysterical, pleaded with thetwo men to leave her husband alone because he "suffersfrom a heart condition and . . . could die." At this, one ofthe men laughed and said "F- him, let him die." At thispoint Mrs. Calderon came down the stairs. One of the mentold her "Get the hell out of here, the one we want is him."They also said that they were going to stay with Calderonand "were going to keep the factory."Mrs. Calderon then left the plant and "all of a sudden"Calderon "broke loose" and joined his wife outside whohad gotten into their car with a company employee at thewheel. Calderon got in the car and he and his wife weredriven away.According to Calderon's further testimony, he returnedto the plant that evening in the company of a friend, hislawyer, and the doctor who had attended his wife who hadbeen hospitalized that day, as was Calderon the followingday, both of whom were not released until September 30.At this point they found two policemen outside. When theywent to unlock the plant they found the lock jammed withlittle pieces of wood and were forced to "wrench away thehasp" to gain entrance. Inside they discovered that the res-ignationcard of one employee and some other unidentifiedcards and a keyholder with keys to the office and plantwere missing.Mrs Calderon substantially corroborated her husband'stestimony.The only one to testify about the foregoing incident onbehalf of Respondent was Arturo Grant. He testified thathe and his two companions met Calderonas he was com-ing out ofhis office. Grant introduced himself as presidentof the Union Nacional and stated that he was there onofficial business.Calderon replied that he had nothing to1 It wasestablishedthat one of the two men accompanying Grant wasElias Castro who, although present at the hearing, did not testify 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDsay to Grant or any union and referred Grant to his law-yer.Grant replied that his concern was to get recognitionfor the Union and to discuss the discharge that morning ofseven employees.At this point, according to Grant,Calderon's wife "came out of the office and she came outquite nervous. She expressed herself as though somebodywas going to jump on her and her husband and she alsoexpressed herself that nothing should be done to her hus-band because he had a heart condition and nothing shouldbe done to her because she was a cripple." At that momentthey "all started downstairs, being that Mr. Calderon hadindicated that [they all] could go the offices of his lawyer."As to what happened at this point Grant testified as fol-lows:After that Mrs. Calderon showed a very nervous stateand Mr. Elias Castro spoke to Mr. Calderon and toldhim he thought that it would be best if he took his wifesome place for her nervous condition. At that momentMrs. Calderon called one of the employees so that hecould take her to the hospital. Meanwhile we askedMr. Calderon for the letters that he had made theseemployees sign as resignations, and one involved spe-cificallyMr. Alberto-I do not remember the lastname-Mr.Calderon told Mr. Alberto that if he didnot sign that letter of resignation, that for the moneyhe owed Mr. Calderon he would be taken to court,that he did not want any of his employees unionized,and in respect to each employee, something similarhad occurred, and that is why we wereinsisting ondiscussing this problem.AfterMrs. Calderon went outside Calderon said, "Letme go out to my wife" which he did, joining her in the carand leaving. After that Grant told Calderon's son, Rober-to, to close the plant which Roberto did.2 In his testimonyGrant deniedspeakingoffensively or threateningly to Cal-deron or at any time touching him. He also denied sayingthat he was going to take over the plant.In addition to my observation of the witnesses, the factthat Castro did not testify (although being present at thehearing), that for no apparent reason Mrs. Calderon, ac-cording to Respondent's testimony, became so upset as toprompt a suggestion by Castro that she have the attentionof a doctor, I credit the General Counsel's version of theforegoing.Nonetheless, in the absence of a showing that there wasa strike in progress at Macal at this time 3 or other concert-ed activity of the employees upon which the Union's ac-tions could have influence, I find that the above conduct ofRespondent, however reprehensible or accountable underother laws, cannot be said to have coerced or interferedwith the employees' rights within the meaning of Section2 Roberto Calderon apparentlywas estranged from hisfatherand testi-fied at the call of Respondent corroboratingGrant's testimonythat Robertolocked up the plant.3The complaint alleged a strike commencing on orabout April 23. Noevidence was offeredto supportthis allegation.The earliest that a strike wasindicated came in the testimony of Assistant Manager Flores who relatedthaton May6 he waited at the plant about noon and that the employeeshad "shouted from outside thattheywere on strike and that they did notwant to enter in to work."8(b)(1)(A) of the Act. Here there was no evidence of anykind of action being engaged in by the employees in whichthey could exercise their Section 7 right to join or refrainfrom and thus nothing that the Union's conduct could in-fluence within the meaning of Section 8(b)(1)(A) of theAct. Cf.Local 140, United FurnitureWorkers of America,CIO (Brooklyn Springs Corporation),113 NLRB 815 (1955);InternationalWoodworkers of America, AFL-CIO, et al.(W. T. Smith Lumber Company),116 NLRB 507 (1956).Miguel A. Ortiz Martinez, an employee of Macal calledby the General Counsel, testified that on arriving at theplant the early morning of May 28, he went across thestreet to get a coke from a portable canteen. While there hewas approached by Union Agents Carmen Sampson andElias Castro. About what transpired Ortiz testified:... the girl . . . opened up the coke and she ap-proached me and she said to me, "I heard that youwere goingto buy the factory." I did not know what totell her. So the bearded man [Castro] was already nextto her, which they talked together from across thestreet to me. So I said to her, "I might buy the factory,Imight buy it." So she says to me, "Do you knowwhat you are going to get into it, do you know how tooperate that factory?" I says to her, "Yes, I know." Sothen she says to me, "You had better think about itbefore you do any move," and I says to her, "Why?"Then she says to me, just to be careful, you mightcome out in a coffin if you do go in there."By this time Arturo Grant also was present. Sampson wenton to tell Ortiz that before going into the factory he mighthave to fight with Grant. Ortiz said it didn't bother him.Grant then said, "Be careful, something might happen toyou." Then Castro said, "Don't forget, sometimes you haveto walk alone in the street." Ortiz then said, "All right."Castro said, "Okay, be careful."According to Ortiz' further testimony Grant and his twounion cohorts were not allowing employees to go intowork. Ortiz was waiting for the supervisors to open up andlet him in.The union trio told him he could not go in towork. Ortiz said he was going in. About 2 weeks previous-ly,according to Ortiz' further testimony, Sampson andCastro had given him a union leaflet tellinginter aliaabout"a professional strikebreaker" dying "upon attempting tocross the picket line" of Respondent Union. They told him"Here, read this carefully." They also told him, "You havea nice truck 4 take care of it.... " Adding that it wouldnot look nice if something happened to it. Ortiz told themnothing was going to happen to it. He was again warnednot to do any work for Macal.After Ortiz finished his testimony a short recess was tak-en. At the resumption of the hearing the General Counselasked for and was granted permission to recall Ortiz. Atthis time Ortiz testified that as he was walking in the corri-dor, Grant said to him that "The street is lonely at night."About the immediate foregoing, Grant testified that Or-tiz initiated the recess conversation speaking in a menacingtone,wanting toknow if Grant knew Mr. Chu Castro, whowanted to talk to Grant. According to Grant he told Ortiz4 Ortiz apparently maintained a trucking business in addition to his em-ployment at Macal UNION NACIONAL DE TRABAJADORES433that he did know Chu Castro, that he was a friend, and thathe was willing to talk to him about "whatever he wanted."Grant further testified that he told Ortiz nothing else.About the incident of May 28, Grant testified that whenOrtiz said that he was "very interested" in buying Macal,Grant told Ortiz "It wasn't proper for him to get involvedinMacal for the simple reason that there were problemsthere and there had been a petition filed with chargesagainst Macal." Ortiz replied that he would get into what-ever he chose and that nobody was going to "impose" any-thing on him. At this time Sampson and Castro were pre-sent.Apparently Castro made some remark to which,according to Grant, Ortiz replied as follows:Mr. Ortiz replied to Mr. Castro that he was the type ofperson who did not let anybody stop him in whateverhe wanted to do and that he had the people as well asthe power to do what he wanted to do in Macal, andat the same time motioned towards his waist as if heeither had a revolver or a pistol. To that, Mr. Castroreplied that no one was going to work there unlessthey were the employees from Macal, and in reply tothat he stated that he had his own employees to workinMacal and that no one who had worked for Mr.Calderon was going to work for him. It is the firstword that I have had that Mr. Ortiz was employed byMacal as a machine I don't know what, because all thetime he was going around letting it be known that hewas the owner of Macal and that he was going to doas he pleased.Grant also testified that he did not believe that Sampsonsaid anything. Asked by his counsel if anyone had toldOrtiz that if he went into the plant to work he would betaken out in a coffin, Grant made a rambling reply that didnot answer the question.Jose Ramon Malabet, an employee first hired by Macalon May 24, 1974, was called by the General Counsel andtestified that prior to starting time at the plant on themorning of May 28, a group of about eight people, amongwhom was Grant, approached him and a few others sittingunder a van waiting to go to work. Grant told them toleave the premises because there was a strike-that "This isUnion Nacional and we are not responsible for what willhappen to you." Malabet said he was told to come to work.Grant said "Get the hell out of here" in such a manner thatMalabet and the others were frightened and left to go to agas station nearby. Just prior to this someone apparentlycalled toMalabet from the plant. Malabet was about toanswer when Grant put his hand on Malabet's chest say-ing, "Don't try to get in there, we already told you youcan't go in there."Grant followed Malabet and his companions to the gasstation. ThereMalabet approached Grant and explainedhe had been sent for and could not leave until he talked toFlores, the assistantmanager. Grant said if employeeswent in "they would blow the top of [their] heads off."Nonetheless Macal went back to the plant and tole Willy(unidentified) "that the boys did not want to work" andwere leaving. At this point he was again accosted by Grant(by himself now) who told him "You son-of-a-bitch didn'twe tell you you couldn't go in there." Malabet told him "Iwas told to come to work . . . don't come and get wisebecause you are alone now." Grant's reply was "This isUnion Nacional and we kill people. So leave." At thispoint some policemen came out and Malabet left.From his cross-examination it appears that policemenwere in the area at all times but that Malabet made nocomplaint to them.According to Grant he and the union people asked Mal-abet and his companions if they were employed by Macal.Learning that they were, Grant asked if they were aware ofthe conflict that was going on between Macal and UnionNacional-what the problem was. Macal said he didn'tand the conversation continued for about 15 or 20 minutesin a conversational tone with the policemen in the immedi-ate area.As to the foregoing matters, Union Organizer CarmenSampson testified that in the company of Union Represen-tativesCastro and Grant she arrived at the Macal plantearly in the morning on April 28.5 There they found aboutfour people waiting inside the plant gate to go to work. Sheand her two companions walked on to the premises to talkto the waiting employees. A policeman (who explained"that he was there to protect the people that were there" )accompanied them and "stayed by the side of ArturoGrant" while he addressed the employees. After Grant'sexplanation that there was a strike going on at the plant thewaiting employees "voluntarily walked out" and joined thestrike.Sampson further testified that on the same occasion Or-tiz arrived at the scene "in a very arrogant manner, provok-ing manner." As to what took place with Ortiz, Sampsontestified as follows:He stated that he was going to buy the plant and thathe was going to do as he saw fit and Elias Castro toldhim that he could not and he explained to him theproblem, the conflict that we had at the plant and thatwe were representing the workers. Mr. Ortiz told EliasCastro that he had better be careful because he had acannon [sic] or a gun and he showed him by puttinghis hand towards his waist and he said that he waswilling to blow the top of anybody's head and beforethe day was over, two or three would fall.Sampson also testified that Ortiz' "manner was so arro-gant that Elias Castro felt very uncomfortable and theyalmost came to blows." At no time did Sampson deny tell-ing Ortiz that if he went into the plant he might come outin a coffin.ConclusionsAs to the Ortiz matter, while Ortiz may have demonstrat-ed some defiance toward the union representatives, I aminclined to credit Ortiz in general and find that Respon-dent Union through its representatives threatened him withdeath on May 28, 1974, if he went to work for the ChargingParty. I also find that a similar threat had been implied5 She later testified that it was either April or May 28 Then insisted thatitwas April 28, explaining that she knew because that was the date of her"anniversary " It is clear that she is talking about the May 28 incident 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout 2 weeks earlier in the leaflet Ortiz was asked to care-fully read. Additional harm or damage was threatened onMay 28 in connection with Ortiz' truck and was also im-plied in the remark made to him by Grant during a recessat the hearing.Ialso believe and find that regardless what specificmeans Grant and company may have used to persuadeMalabet and the other employees to join in a strike againstMacal, the Union also indulged in threats and intimidationexceeding the bounds of propriety in achieving their objec-tive of preventing the employees from going to work. BytheforegoingconductRespondent violated SectionIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Union set forth in section III, above,occurring in connection with the operations of the Compa-ny described in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.Union Nacional de Trabajadoresis a labor organiza-tionwithinthemeaningof Section 2(5) of the Act andArturo Grant is, and at alltimes material has been, itsagent within the meaning of Section2(13) of the Act.2.Macal Container Corporation is an employer withinthemeaning of Section2(2) of the Act engaged in com-mercewithin themeaning ofSection 2(6) andbusiness ac-tivities affecting commercewithin themeaning of Section2(7) of the Act.3.By restrainingand coercingemployees of Macal asfound herein,Respondents have committed and are com-nutting unfair labor practices within the meaning of Sec-tion 8(b)(1)(A) of the Act.THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices I shall recommend an order that theycease and desist therefrom and take certain affirmative ac-tion as specified below, which is necessary to remedy andremove the effects of the unfair labor practices and to ef-fectuate the policies of the Act.The Charging Party has referred to several previouscases involving this Union as a Respondent and asks for amuch more extensive remedy than to date has been gener-ally approved by the Board. Thus, in addition to a broadorder it requests: (1) that the Union be required to mailindividual notices in understandable language to each ofits employee members throughout Puerto Rico; (2) reim-bursement by the Union of all attorneys fees and all costsof litigation both to the Charging Party and the Board; and(3) back wages to those employees who were preventedfrom working as a result of Respondents' conduct. Theonly one ofthese requestsjoined in by General Counselwas the requestfor a broad order.Similar extensive requests were made and treated atlength in two recently issued Administrative Law Judgedecisions .6 I shall restrict the scope of my recommenda-tions to abroad orderas requestedby the General Counseland defer to the Board consideration of the remedy matterin the light of all three cases.[Recommended Order omitted from publication.]6 Union Nacional de Trabajadores and Comite Organizador Obreros en Hu-elga Catalytic,Cases 24-CC-168 and 24-CB-877 [219 NLRB No. 661 issuedby Administrative Law Judge Goldberg on September 30, 1974;andUnionNacional de Trabajadores and its agent, Alcides Serrano,Case 24-CB-885issued by Administrative Law Judge Klein on September 26, 1974 (219NLRB No 651.